Exhibit 14.2 CONSENT OF QUALIFIED PERSON Alexandra J. Kozak, P.Eng.AMEC Americas Limited111 Dunsmuir Street, Suite 400Vancouver, BC To:Mountain Province Diamonds Inc.United States Securities and Exchange Commission Re:Mountain Province Diamonds Inc.’s Incorporation by Reference of the “Gahcho Kué Kimberlite Project, NI 43-101 Technical Report, Northwest Territories, Canada” (the “Technical Report”) dated 20 April, 2009, and inclusion of references to the Technical Report in the Company’s Form 20-F for the nine months ended December 31, 2009. I, Alexandra J. Kozak, P.Eng., consent to the incorporation by reference of Sections 13.4 and 16 of the Technical Report entitled “Gahcho Kué Kimberlite Project, NI 43-101 Technical Report, Northwest Territories, Canada” (the “Technical Report”), dated 20 April, 2009 in Mountain Province Diamonds Inc.’s Form 20-F for thenine monthsended December 31, 2009. I consent to extracts from, or a summary of, the Technical Report in Item 4D from sub-headings Property Settings to AMEC Recommendations, (“the relevant sections”) of Mountain Province Diamonds Inc.’s Form 20F filing with the Securities and Exchange Commission, for the nine months ended December 31, 2009. I confirm that I have read the relevant sections of the Form 20F filing for Mountain Province Diamonds Inc. for the nine months ended December 31, 2009, and that it fairly and accurately represents the information in the Technical Report that supports the disclosure. /s/ Alexandra J. Kozak Alexandra J. Kozak, P. Eng. 29 March, 2010 Signed Dated AMEC Americas Limited 111 Dunsmuir Street, Suite 400 Vancouver, B.C. V6B 5W3 Tel (604) 664-3030 Fax (604) 664-3057 www.amec.com CONSENT OF QUALIFIED PERSON Ken R. Brisebois, P. Eng.AMEC E&C Services, Inc. 780 Vista Blvd., Suite 100 Sparks, NV 89434 To:Mountain Province Diamonds Inc.United States Securities and Exchange Commission Re:Mountain Province Diamonds Inc.’s Incorporation by Reference of the “Gahcho Kué Kimberlite Project, NI 43-101 Technical Report, Northwest Territories, Canada” (the “Technical Report”) dated 20 April, 2009, and inclusion of references to the Technical Report in the Company’s Form 20-F for the nine months ended December 31, 2009. I, Ken R. Brisebois, P.Eng., consent to the incorporation by reference of Section 17 of the Technical Report entitled “Gahcho Kué Kimberlite Project, NI 43-101 Technical Report, Northwest Territories, Canada” (the “Technical Report”), dated 20 April, 2009 in Mountain Province Diamonds Inc.’s Form 20-F for the nine months ended December 31, 2009. I consent to extracts from, or a summary of, the Technical Report in Item 4D from sub-headings Property Settings to AMEC Recommendations, (the “relevant sections”) of Mountain Province Diamonds Inc.’s Form 20F filing with the Securities and Exchange Commission, for the nine months ended December 31, 2009. I confirm that I have read the relevant sections of the Form 20F filing for Mountain Province Diamonds Inc. for the nine months ended December 31, 2009, and that it fairly and accurately represents the information in the Technical Report that supports the disclosure. /s/ Ken R. Brisebois Ken R. Brisebois, P. Eng. March 29, 2010 Signed Dated AMEC E&C Services, Inc. 780 Vista Boulevard Sparks, NV, 89434 Tel (775) 331 2375 Fax (775) 331 4153 www.amec.com CONSENT OF QUALIFIED PERSON Ted Leonard Eggleston, Ph.D., P. Geo.AMEC E&C Services, Inc.2amelback RoadPhoenix, AZ, USA, 85015 To:Mountain Province Diamonds Inc.United States Securities and Exchange Commission Re:Mountain Province Diamonds Inc.’s Incorporation by Reference of the “Gahcho Kué Kimberlite Project, NI 43-101 Technical Report, Northwest Territories, Canada” (the “Technical Report”) dated 20 April, 2009, and inclusion of references to the Technical Report in the Company’s
